Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 25, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146896 & (11)(15)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 146896
                                                                     COA: 314069
                                                                     Wayne CC: 11-009587-FH
  TAUREAN EMILE BROOKINS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 27, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  new appeal of right and appointed appellate counsel and the motion for evidentiary
  hearing are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 25, 2013
         t0617
                                                                                Clerk